DETAILED ACTION

Response to Amendment
1 	This office action is in response to applicant’s communication filed on 05/31/2022 in response to Patent Board decision filed on 04/01/2022.    
2.	In response to the last Office Action, no claims are amended, added or canceled.  As a result, claims 1-20 are pending in this office action.
3.	A terminal disclaimer filed on 05/31/2022 has been acknowledged. The Double Patenting rejections have been withdrawn. 
REASONS FOR ALLOWANCE

4.	The closest Prior art fail to anticipate or render obvious the features in the instant claims 1, 9 and 19. The features in independent claims 1, 9 and 19 are novel and non-obvious over closest prior art Wilson et al. and Palay et al. The dependent claims 2-8, 10-18 and 20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUK TING CHOI/Primary Examiner, Art Unit 2153